Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 13-14 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially” in claims 1 and 6 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no clear consensus as to how one would determine the bounds of a substantially cylindrical body. At what level of distortion from cylindrical is something no longer substantially cylindrical? 
Claim 1 is indefinite because it recites in the preamble the subcombination of an internal interface structure that is inconsistent with the body of the claim that recites limitations directed to the combination of the an internal interface structure and a reactor vessel and reactor head.  This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because a reactor vessel and reactor head is not an inherent component of the internal interface structure. 
Claim 14 recites the phrase “the second annular mounting surface and the third annular mounting surface are each defined by an annular ledge” which renders the claim indefinite. It is unclear as the phrase recites the second and third annular mounting surfaces are each defined by an annular ledge, but only a singular annular ledge has been introduced. It is further unclear how a singular annular ledge can define two annular mounting surfaces. 
Examiner suggests that applicant change “the second annular mounting surface and the third annular mounting surface are each defined by an annular ledge” to “the second annular respectively defined by an annular ledge.” 
Any claim that depends from the above-rejected claims is also rejected due to dependency.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch US 3817029, in view of Shargots US Pub 20130287158.
Regarding claim 1, Frisch discloses a nuclear thermal propulsion nuclear reactor (see abstract “nuclear rocket engine” and Fig. 16A) including a reactor vessel (281 “pressure vessel”) and a reactor head (283 “closure head”) comprising: a substantially cylindrical body (293) having a top end, a bottom end, an inner surface, and an outer surface (293 has a top end, a bottom end, an inner surface and an outer surface). Frisch discloses an upper flange of the 
Shargots, however, does teach this. Shargots is in the nuclear arts area and teaches an internal interface structure (Fig. 4) comprising: an annular flange (5) extending radially-outwardly (5 extends around the perimeter of 38) from the outer surface of the body (38), wherein the annular flange (5) of the interface structure is mounted between an upper flange (5L) of the reactor vessel (Fig. 2: 3) and a bottom flange (Fig. 2: 5U) of the reactor head (Fig. 2: 4’). One of ordinary skill in the art at the time of the effective filling date of the invention would have found it obvious to modify Frisch with the internal interface structure of Shargots for the predictable advantage of assembling and disassembling reactor components for maintenance and refueling ([0039]).
Regarding claim 6, Frisch discloses a nuclear thermal propulsion nuclear reactor (see abstract “nuclear rocket engine” and Fig. 16A) comprising: a reactor vessel (281 “pressure vessel”); a reactor head (283 “closure head”); an internal interface structure (Fig. 16a) comprising; a substantially cylindrical body (293) having a top end, a bottom end, an inner surface, and an outer surface (293 has a top end, a bottom end, an inner surface and an outer surface). Frisch discloses an upper flange of the reactor vessel (325 “pressure vessel closure flange”) but is silent with respect to an annular flange and a bottom flange of the reactor head. 
Shargots, however, does and teaches: an internal interface structure (Fig. 4) comprising: an annular flange (5) extending radially-outwardly (5 extends around the perimeter of 38) from the outer surface of the body (38), wherein the annular flange (5) of the interface structure is mounted between an upper flange (5L) of the reactor vessel (Fig. 2: 3) and a bottom flange (Fig. .
Claim 2-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch US 3817029, in view of Shargots US Pub 20130287158, in further view of Conway et al. US Pub 20130287157. 
Regarding claim 2, the above-described combination teaches all the elements of the parent claim 1, however does not explicitly teach a pathway extending through the annular flange. 
Conway, however, does. Conway is in the same art area of nuclear reactors (see title) and teaches: a pathway (Fig. 7: path of conduits 50) extending through the annular flange (44) and having an inlet formed in an outer perimeter of the annular flange and an outlet formed in the inner surface of the body ([0032] “utility conduits 50 transport electrical power, instrumentation signals, control signals or hydraulic fluids to or from the interior of the pressure vessel to the exterior thereof”). One of ordinary skill in the art at the time of the effective filling date of the invention would have found it obvious to modify the nuclear thermal propulsion reactor of Frisch and Shargots with the pathway of Conway for the predictable advantage of routing cabling or hydraulic fluids to the interior of the vessel to facilitate maintenance of in-vessel components ([0014]) and refueling operations ([0013]) by removing the components as a single assembly (0033]).  
Regarding claim 3, the above-described combination teaches all the elements of the parent claim 2. Conway further teaches, wherein a longitudinal center axis of the pathway is perpendicular to a longitudinal center axis of the body (Fig. 7: longitudinal axis of the pathway 50 is perpendicular to the longitudinal axis of the body). One of ordinary skill in the art at the time of the effective filling date of the invention would have found it obvious to modify the reactor of Frisch and Shargots with Conway for the predictable advantage of allowing the instrument to be withdrawn by pulling it through the penetration in the flange ([0033]).
Regarding claim 7, the above-described combination teaches all the elements of the parent claim 6, however does not explicitly teach a pathway extending through the annular flange. 
Conway, however, does and teaches: a pathway (Fig. 7: path of conduits 50) extending through the annular flange (44) and having an inlet formed in an outer perimeter of the annular flange and an outlet formed in the inner surface of the body ([0032] “utility conduits 50 transport electrical power, instrumentation signals, control signals or hydraulic fluids to or from the interior of the pressure vessel to the exterior thereof”). One of ordinary skill in the art at the time of the effective filling date of the invention would have found it obvious to modify the nuclear thermal propulsion reactor of Frisch and Shargots with the pathway of Conway for the same reasons as the above-rejection for claim 2. 
Regarding claim 8, the above-described combination teaches all the elements of the parent claim 6. Conway further teaches, wherein a longitudinal center axis of the pathway is perpendicular to a longitudinal center axis of the body (Fig. 7: longitudinal axis of the pathway 50 is perpendicular to the longitudinal axis of the body). One of ordinary skill in the art at the .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch US 3817029, in view of Shargots US Pub 20130287158, in further view of Clark1. 
Regarding claim 13, the above-described combination teaches all the elements of parent claim 6. Frisch further discloses a plenum lid (baffle closure 300) attached to the top of the body (293) of the interface structure. Shargots teaches a plenum lid ([0054] “riser cone”) disposed on a first annular mounting surface (96) of the body of the interface structure ([0054] “38 also has an annular interface feature 96 for fit-up with the riser cone”) and a first, second and third annular surface of the body of the interface structure (Fig. 16: body 38 has three separate inner surfaces, and because 38 is cylindrical, these surfaces are annular by definition), but does not explicitly teach that these surfaces are mounting surfaces. One of ordinary skill in the art would have been motivated to modify the annular surfaces of Shargots to provide annular mounting surfaces for the predictable purpose of supporting reactor components. This modification is further motivated by Shargots which teaches tie rods (36B) mounted to surface, thereby suggesting the surfaces are suitable for mounting internal reactor components. 
The above-described combination of Frisch and Shargots is silent with respect to a gamma and neutron shield. 
Clark, however, teaches a nuclear thermal propulsion reactor (Fig. 11) with an internal gamma shield (“Shield-Tungsten”) and an internal neutron shield (“Shield-Lithium Hydride), 
One of ordinary skill in reactor design would have found it obvious to mount the gamma and neutron shield to the second and third annular mounting surfaces, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. A skilled artisan would have recognized the inherent strengths of the disposing the gamma and neutron shields to the annular mounting surfaces for structural integrity, since the shields are not free floating. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch US 3817029, in view of Shargots US Pub 20130287158, in further view of Venneri et al. US Pub 20170263345. 
Regarding claim 15, the above-described combination teaches all the elements of parent claim 6, but is silent with respect to a gamma and neutron shield. 
Venneri teaches a nuclear thermal propulsion reactor (see title) with an exterior shield (Fig. 1: 150, & [0061] “to protect against the release of nuclear radiation… including the release of neutron and gamma radiation”), expect for the gamma and neutron shield disposed on the annular flange. A skilled artisan in reactor design would recognize the inherent strength of a neutron and gamma shield disposed on the annular flange, as evidenced by Caffrey (see attached reference), which teaches it is a known problem in the art that electronic and mechanical components are sensitive to radiation damage and there is a design need to protect such components against degradation due to radiation (Pg. 143). Accordingly, one of ordinary skill in the art before the effective filling date of the claimed invention would have known to 

Allowable Subject Matter
Claim 4-5, 9-12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C 112(b) or 35 U.S.C. 112 (pre-AIA  ), 2nd paragraph, set for in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, does not teach or suggest (in the manner recited) a first, second, third ledge disposed on the body in the particular arrangement with the body and pathway as claimed. Additionally, the prior art of record, alone or in combination, does not teach (in the manner recited) two annular mounting surfaces defined by annular ledges on the inner surface of a body of an interface structure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday - Thursday 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Clark, John S., et al. "Nuclear thermal propulsion technology: Results of an interagency panel in FY 1991." (1993).